Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 1 of 24                                                         PageID 321



                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TENNESSEE

LAURA CANADAY, individually and on     )
behalf of all others similarly situated,
                                       )                                         Case No. 1:19-CV-01084-STA-JAY
                                       )
            Plaintiff,                 )
                                       )
      v.                               )
                                       )
THE ANTHEM COMPANIES, INC.,            )
                                       )
            Defendant.                 )
_______________________________________)

         DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
       FOR CONDITIONAL CERTIFICATION AND COURT-AUTHORIZED NOTICE

                                                  TABLE OF CONTENTS
INTRODUCTION ...........................................................................................................................1
FACTUAL BACKGROUND ..........................................................................................................2
I.        Plaintiff, the Opt-In Plaintiffs, and the 2,500 Putative Plaintiffs Worked Across Dozens
          of Different Entities, Each Under Separate Operational Control ........................................2
II.       Plaintiff’s Declarations Capture Only a Miniscule Fraction of the Experiences of the
          Thousands of Individuals in Her Proposed Collective ........................................................3
III.      Significant Differences Exist Among Putative Collective Members ..................................4
LEGAL ARGUMENT .....................................................................................................................6
I.        No Nationwide Class Can Exist Because This Court Lacks Personal Jurisdiction Over
          Out-of-State Plaintiffs ..........................................................................................................7
II.       Conditional Certification is Not Automatic, But Rather is a Discretionary Tool Reserved
          For “Appropriate Cases” ......................................................................................................8
III.      This is Not an Appropriate Case for Conditional Certification Because Plaintiff Fails to
          Demonstrate That She is “Similarly Situated” to Other Putative Plaintiffs.........................9
          A.         Conditional Certification is Improper Because Plaintiff’s Evidence is Deficient ...9
          B.         Conditional Certification is Improper Because Plaintiff Fails to Show a Common
                     and Unlawful Policy or Plan That Binds the Proposed Collective ........................13
          C.         Conditional Certification is Improper Because Plaintiff and the Putative Plaintiffs
                     Are, in Fact, Not “Similarly Situated” to One Another .........................................16



                                                                     i
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 2 of 24                                                       PageID 322



IV.       In the Event That This Court Authorizes Notice (Which it Should Not), it Should Reject
          Plaintiff’s Proposed Notice and Invasive Method for Distributing It ................................19
CONCLUSION ..............................................................................................................................20




                                                                    ii
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 3 of 24                       PageID 323



                                        INTRODUCTION
       Plaintiff Laura Canaday assumes that this Court will reflexively certify a nationwide

collective action under the Fair Labor Standards Act comprising approximately 2,500 registered

nurses across four job titles, more than 26 states, and multiple direct employers. It is well within

this Court’s discretion to deny her request.

       First, as detailed in Anthem’s contemporaneously filed Motion to Dismiss the Claims of

Opt-In Plaintiffs Mary Bishop, Latrice Gainey, and Patrice LeFlore, this Court lacks personal

jurisdiction over the claims of putative plaintiffs who never worked and do not live in Tennessee.

Bristol-Myers Squibb Co. v. Superior Court of California, requires this result, as various courts

assessing FLSA claims, including at least three within the Sixth Circuit, have concluded.

       Second, in her haste to seek this Court’s blessing to blast notice of this case to a massive

and diverse group, Canaday ignores her burden of proving that the group’s members are “similarly

situated.” At best, she pays lip service to that burden by relying almost exclusively on nine fill-in-

the-blank declarations (including her own). The declarations should not inform this Court’s

determination of the instant motion, however, because: (i) only one declarant—Canaday—worked

in Tennessee and can properly assert claims in this forum; and (ii) the declarants do not testify

with personal knowledge regarding the work- or pay-related circumstances of anyone but

themselves. Their testimony is insufficient to justify a nationwide collective action.

       Third, the evidence available at this stage suggests not only that Canaday was properly

classified as exempt, but also that the numerous varied and skilled nurses working across the

country are not “similarly situated” and should not be swept into an ill-fitting collective action.

Canaday tries to blend nurses together across plans, states, divisions, and even direct employers

by generalizing their experiences at the highest possible level. But at the level of common sense,

myriad differences appear, from the reviews they handled, to the guidelines they used, to the
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 4 of 24                       PageID 324



settings and levels of supervision in and under which they worked.

       Finally, Canaday’s failure to identify a common unlawful policy that binds nurses together

further weighs against conditional certification. That her employer classified Canaday, a registered

nurse, as exempt is not illegal standing alone. To the contrary, state-licensed nurses have satisfied

the duties requirement of the FLSA’s professional exemption “for more than 32 years.” See 69

Fed. Reg. 22122, 22152 (Apr. 24, 2004); see also 29 C.F.R. § 541.301(e)(2). To establish the

exemption does not apply to a given nurse would require the Court to delve into the duties each

performed. An individualized inquiry like this thwarts the purpose of collective action litigation.

       For these reasons, described more fully below, this Court should deny Canaday’s motion.

                                  FACTUAL BACKGROUND
I.     Plaintiff, the Opt-In Plaintiffs, and the 2,500 Putative Plaintiffs Worked Across
       Dozens of Different Entities, Each Under Separate Operational Control
       Defendant The Anthem Companies, Inc. (“Anthem”), an Indiana company, provides back-

end, administrative support to Anthem, Inc. subsidiaries, e.g., in the areas of finance, tax, payroll,

and HR. (Cole Decl. ¶ 7.) It does not directly provide insurance benefits or services. (Id. ¶ 4.)

       Anthem, Inc., also headquartered in Indiana, is one of the largest health benefits companies

in the country. Through its affiliated health plans, Anthem, Inc. delivers a number of health benefit

solutions through a broad portfolio of integrated plans and services, along with a range of specialty

products such as life and disability insurance benefits, dental, vision, and behavioral health benefit

services, and long-term care insurance and flexible spending accounts. (Id. ¶ 5.) Anthem Inc.’s

171 subsidiaries, including 60 regulated insurance companies, employ thousands of individuals in

a variety of jobs to provide that broad suite of products and services. (Id. ¶¶ 4, 6.) The insurance

subsidiaries enjoy operational independence, including, for example, in hiring, structuring their

medical necessity review processes, and deciding what tools and systems to use. (Id. ¶¶ 9-10.)

       Without identifying which subsidiaries they worked for, Canaday seeks to conditionally



                                                  2
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 5 of 24                       PageID 325



certify a collective of salaried nurses working in any of four roles—Nurse Medical Management,

Nurse Reviewer, Nurse Reviewer Associate, and Utilization Review Nurse—over a three-year

period. (Pl.’s Mem. At 3.) The former three job families each contain four different job titles (e.g.,

Medical Management Nurse I, II, Senior and Lead). (Smith Decl. ¶ 4 (attached as Ex. A).) Only

the Medical Management Nurse job family, however, includes salaried roles. (Id. ¶ 6.)

       Looking across Anthem, Inc. over a three-year period, these 13 job titles encompass over

3,900 individuals who worked for various subsidiaries in at least 26 states. (Id. ¶ 4.) If the hourly

Nurse Reviewer and Licensed Utilization Reviewer roles are excluded—consistent with

Canaday’s decision to limit the collective to salaried employees, but inconsistent with her decision

to list the roles in her motion—the group totals approximately 2,500 individuals. (Id. ¶¶ 4, 6.)

II.    Plaintiff’s Declarations Capture Only a Miniscule Fraction of the Experiences of the
       Thousands of Individuals in Her Proposed Collective
       Canaday supports her motion with nine form declarations, including her own as well as

eight from current opt-in plaintiffs. These declarations cover only 0.3% of the large putative

collective that Canaday asks this Court to conditionally certify.

       Based on their testimony, three declarants worked as Nurse Medical Management I

(Canaday, Elmore, and Gordon), two worked as Nurse Medical Management II (Gainey and

Midkiff), and two worked in a Nurse Medical Management role but do not specify at which level

(LeFlore and Vialpando). (ECF Nos. 36-5 and 36-6 (hereafter, “Pl.’s Decls.”).) None purport to

have worked in any other role in the Nurse Medical Management job family (i.e., Senior or Lead).

       Moreover, Canaday attempts to place at issue three roles about which she submits no

evidence: Utilization Review Nurse, Nurse Reviewer, and Nurse Reviewer Associate. These roles

are not classified as exempt; each is paid by the hour. (Smith Decl. ¶ 5.) Including them in a case




                                                  3
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 6 of 24                       PageID 326



alleging exempt misclassification highlights how little Canaday knows.1

       The declarations upon which Canaday relies are also paper-thin in geographic scope. They

reflect that Canaday worked in Tennessee, while the other eight declarants worked in only four of

the more than 25 states in which the nurses worked for various subsidiaries: Missouri; Indiana;

Virginia; and Georgia. (Pl.’s Decls. at ¶ 3 (same para. for all).) The declarants’ testimony is further

limited by the fact that all but one worked from home. (Id.)

III.   Significant Differences Exist Among Putative Collective Members
       Canaday claims that the registered nurses who held the exempt roles she places at issue all

had as their primary duty “conducting utilization reviews (aka ‘medical necessity’ reviews) for

insurance purposes,” which consists of “review[ing] medical authorization requests submitted by

healthcare providers against pre-determined guidelines and criteria for insurance coverage and

payment purposes.” (Pl.’s Mem. at 5.) This is a gross oversimplification of duties.

       In reality, the actual duties of the nurses in the relevant jobs vary in ways that titles alone

do not convey.2 The jobs are spread across multiple divisions (i.e., Commercial and Specialty

Business or Government Business), numerous subsidiaries (e.g., AIM, Amerigroup, or UniCare),

and at least 26 states. (Cole Decl. ¶ 8 (attached as Ex. B); Smith Decl. ¶ 7.) They are further

stratified by the plan each nurse supports (e.g., National Accounts (private employers), Medicaid,

or Medicare) and the setting in which they work, be it from home or an office.

       These and other factors drive distinctions in myriad aspects of the nurses’ day-to-day duties

and experiences. This includes, for example, differences in: the reviews they conduct and the

criteria they evaluate (see, e.g., Bettencourt Decl. ¶ 15 (UniCare RNs in Massachusetts


1
 While Opt-Ins Bishop and Maas state in their form declarations that they worked in Nurse
Reviewer, that is wrong. Each worked in the Medical Management Nurse role. (Smith Decl. ¶ 9.)
2
 The positions of Utilization Review Nurse and Medical Management Nurse are divided into four
distinct roles (i.e., I, II, Senior, Lead) based on experience and job performance.



                                                  4
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 7 of 24                      PageID 327



evaluating cancer treatment use AIM guidelines) (attached as Ex. C); Thompson Decl. ¶ 18 (on a

team at Amerigroup, the guidelines RNs use vary depending on whether nurse is assigned to

inpatient, subacute, or outpatient subgroup) (attached as Ex. D); Dunn Decl. ¶ 29 (RNs handling

acute inpatient procedures use Milliman’s Care Guidelines; nurses handling long-term acute care

reviews utilize Medicare Guidelines) (attached as Ex. E); Gaillard Decl. ¶ 13) (attached as Ex. F);

the systems they use (compare, e.g., Thompson Decl. ¶ 29 (RNs at Amerigroup use FACETS to

conduct reviews), with Bettencourt Decl. ¶ 25 (RNs at UniCare use ACMP for reviews); the

nature/extent of their interactions with providers and members (see, e.g., Dunn Decl. ¶ 17

(inpatient RNs communicate with hospitals; post-acute nurses do not)); their level of supervision

(compare Thompson Decl. ¶ 16 (RNs working from home entrusted with “significant freedom to

manage their day, their caseload, and member-patient needs”), with Bettencourt Decl. ¶ 10 (most

UniCare RNs work at the office)); the state laws they must account for (Dunn Decl. ¶ 11); and

the training they receive (Gaillard Decl. ¶ 8 (some receive internal trainings that others do not)).

       For example, the Nurse Medical Management nurses on Wendy Linscott’s team

exclusively handle medical necessity reviews for emergency inpatient admissions for a subset of

Anthem’s Medicare Advantage population. (Linscott Decl. ¶ 15 (attached as Ex. G).) Each is

dedicated to one or more high-volume hospitals, which allows them to establish rapport, trust, and

familiarity needed to work efficiently in emergency situations. (Id.¶¶ 8, 25.) For the same reason,

at certain high-volume facilities, the RNs have direct access to electronic medical records (EMR)

to pull information they deem relevant to a review. (Id. ¶ 24.) Presently, the nurses use Milliman

Care Guidelines, which are published by a third-party and provide a “best practice” approach to

care, but prior to November 2018 nurses in Tennessee used Interqual, a different set of guidelines.

(Id. ¶ 17.) By sharp contrast to all of this, the RNs on Mary Pegg’s team at HealthLink, a subsidiary

of Anthem, Inc., work all types of cases, are not assigned to a particular plan, provider, or type of



                                                 5
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 8 of 24                       PageID 328



benefit, and do not have direct EMR access. (Pegg Decl. ¶ 11 (attached as Ex. H).)

       The nurses who Canaday purports to include in this lawsuit also differ from her with respect

to the judgment calls and discretion they make and apply. Canaday states that “if the criteria in the

guidelines are not met,” then all she can do is escalate the request to the Medical Director, who is

a doctor. (Pl.’s Mem. at 6.) This stands in contrast with other registered nurses who Canaday

purports to represent. For instance, Nurse Medical Management nurses at UniCare have authority

to approve requests “even if applicable guidelines are not satisfied…if, in the nurse’s clinical

judgment, the request is medically necessary.” (Bettencourt Decl. ¶¶ 16, 23; see also Linscott Decl.

¶ 27 (medical necessity decisions factor in “more than just guidelines”).)

       Nurses vary in other ways that are not traceable to the entity they work for, the division in

which they reside, or the plan they support. For instance, nurses in some titles train and educate

other RNs and oversee and assess their performance. (See, e.g., Linscott Decl. ¶ 10 (some Seniors

spend more time mentoring and training); Dunn Decl. ¶ 13 (some Leads act as assistant managers);

Thompson Decl. ¶ 13 (lead functions handled by Lead or Senior, depending on team) Pegg Decl.

¶13.) Also, nurses in some divisions receive productivity bonuses that are not available everywhere

and not available at all times. (See, e.g., Dunn Decl. ¶ 23; Linscott Decl. ¶ 14; Pegg Decl. ¶ 19.)

       Canaday ignores these sorts of distinctions, despite the fact—or perhaps due to the fact—

that they distinguish the day-to-day experiences of those she purports to include in this lawsuit and

are directly relevant to the exemption analysis that is at the heart of her misclassification claims.

                                      LEGAL ARGUMENT
       This Court should decline Plaintiff Canaday’s invitation to convert her case into a

nationwide collective action comprising thousands of individuals across titles, locations, and

companies. For starters, Canaday’s motion fails because the Court lacks personal jurisdiction over

out-of-state putative plaintiffs and because her evidence is fatally deficient in multiple respects.




                                                  6
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 9 of 24                      PageID 329



Even setting these flaws aside, however, Canaday fails to carry her burden of demonstrating that

she is “similarly situated” with the thousands of individuals she purports to represent.

I.       No Nationwide Class Can Exist Because This Court Lacks Personal Jurisdiction Over
         Out-of-State Plaintiffs
         As detailed in Anthem’s Motion to Dismiss for Lack of Personal Jurisdiction (ECF No.

52), this Court lacks jurisdiction over claims of plaintiffs who do not live in or work for Anthem

in Tennessee.3 Out-of-state nurses comprise the vast majority of the putative collective. (Smith

Decl. ¶ 7.) Canaday’s request to notify them about the opportunity to join this case is improper.

         In Bristol-Myers Squibb Co. v. Superior Court of California, the U.S. Supreme Court that

for each claim asserted by each plaintiff in a multi-plaintiff case, “there must be an ‘affiliation

between the forum and the underlying controversy, principally, an activity or occurrence that takes

place in the forum State.’” 137 S. Ct. 1773, 1781 (2017).

         Multiple federal courts—including several in this circuit—have since confirmed that

Bristol-Myers applies to opt-in plaintiffs in an FLSA collective action. These decisions establish

that courts lack jurisdiction over claims of out-of-state FLSA plaintiffs in a putative collective

action (except where general jurisdiction over a defendant exists, which it does not here). See e.g.,

Rafferty v. Denny’s, Inc., No. 5:18-cv-2409, 2019 WL 2924998, at *7 (N.D. Ohio July 8, 2019)

(holding that exercising personal jurisdiction over out-of-state collective action members would

violate due process); Maclin v. Reliable Reports of Tex., Inc., 314 F. Supp. 3d 845, 850 (N.D. Ohio

2018) (holding “that Bristol–Myers applies to FLSA claims, in that it divests courts of specific

jurisdiction over the FLSA claims of non-Ohio plaintiffs”); Turner v. UtiliQuest, LLC, Case No.

3:18-cv-00294, *6 (M.D. Tenn. July 16, 2019) (adopting Maclin and ruling that “the Court has no

personal jurisdiction over non-Tennessee plaintiffs”) (attached as Ex. I); see also Roy v. FedEx


3
    Anthem incorporates by reference the arguments set forth in its Motion Dismiss.



                                                 7
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 10 of 24                        PageID 330



 Ground Package Sys., Inc., 353 F. Supp. 3d 43, 62 (D. Mass. 2018).

        In light of Bristol-Myers and the persuasive intra-circuit authority interpreting it, this Court

 should deny Canaday’s motion insofar as she seeks to distribute notice to individuals who did not

 work and do not live in Tennessee. Those individuals and their claims have no connection to

 Anthem’s Tennessee conduct, and this Court lacks the general jurisdiction over Anthem (whose

 headquarters and principal place of business is in Indiana) that might otherwise permit it to

 adjudicate out-of-state claims. See Goodyear Dunlop Tires Ops. v. Brown, 564 U.S. 915, 925

 (2011). Because allowing those out-of-state individuals to pursue claims in this case would violate

 Anthem’s due process rights, Canaday’s request to invite them to do so should be denied.

 II.    Conditional Certification is Not Automatic, But Rather is a Discretionary Tool
        Reserved For “Appropriate Cases”
        Courts have discretion, “in appropriate cases,” to facilitate an opt-in notice process and

 conditionally certify an FLSA claim to proceed on a collective basis where doing so allows for

 “efficient resolution in one proceeding of common issues of law and fact arising from the same

 alleged discriminatory activity.” Hoffmann-LaRoche v. Sperling, 493 U.S. 165, 169-170 (1989)

 (citing 29 U.S.C. § 216(b)). Conditional certification is not, however, a “rubber stamp.” Steffen v.

 Contract Sweepers & Equip., Co., 2018 WL 1755332, at *4 (S.D. Ohio 2018). This is particularly

 true where, as here, the proposed collective is massive and diverse, and the grounds for certification

 rest on self-serving and formulaic declarations from relative few plaintiffs. See id.

        To obtain conditional certification, Canaday must make a modest factual showing that she

 and the thousands she purports to shoehorn into her lawsuit are victims of a common unlawful

 policy or plan. See O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 585 (6th Cir. 2009)

 (“[P]laintiffs are similarly situated when they suffer from a single, FLSA-violating policy, and

 when proof of that policy or of conduct in conformity with that policy proves a violation as to all

 the plaintiffs.”); Fairly v. Karn Auto. Prod., Inc., 2018 WL 4261199, at *1 (W.D. Tenn. 2018)



                                                   8
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 11 of 24                      PageID 331



 (“At the notice stage, many courts require a modest factual showing that the named plaintiff and

 the putative plaintiffs together were victims of a common policy or plan that violated the law.”).

 Mere allegations are not enough. Tyler v. Taco Bell Corp., 2016 WL 3162145, at *4 (W.D. Tenn.

 2016); Michelle Powers v. Blessed Homecare, LLC, et al., 2019 WL 4450514, at *2 (M.D. Tenn.

 2019) (“[C]onclusory allegations are insufficient to support conditional certification. This is true

 even if the conclusory allegations are asserted…in a (sworn) plaintiff’s declaration.”). Where

 evidence does not show an unlawful policy or practice affecting putative collective members,

 courts deny conditional certification. See e.g., Tyler, 2016 WL 3162145, at *5-6 (denying

 conditional certification in a misclassification case, except for the two locations where plaintiff

 worked); Ratcliffe v. Food Lion, LLC, 2019 WL 3857979, at *5 (M.D. Tenn. 2019).

 III.   This is Not an Appropriate Case for Conditional Certification Because Plaintiff Fails
        to Demonstrate That She is “Similarly Situated” to Other Putative Plaintiffs
        Canaday stakes her motion on nine template declarations (including her own) and a handful

 of online job postings. This “evidence” is fatally deficient because: (i) Canaday submits only one

 relevant declaration (her own); and (ii) it does not establish a basis in personal knowledge to draw

 assumptions about the day-to-day duties of the non-parties whom Canaday places at issue. Further,

 even if this Court lends credence to Canaday’s evidence, it reveals she is not “similarly situated”

 to the numerous individuals she seeks to insert into the litigation.4

        A.      Conditional Certification is Improper Because Plaintiff’s Evidence is Deficient
                1.      Plaintiff Submits Only One Relevant Declaration: Her Own
        Only one of Canaday’s nine declarations has any relevance to her motion: her own. All

 others describe a given RN’s experience working in a state other than Tennessee. None profess




 4
  Canaday’s proposed collective is larger than all but eight active MDLs. See Judicial Panel on
 MDL—MDL Statistics Rpt., available at http://www.jpml.uscourts.gov/sites/jpml/files/Pending_
 MDL_Dockets_by_Actions_Pending-September-16-2019.pdf (last visited Oct. 15, 2019).



                                                   9
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 12 of 24                       PageID 332



 any connection to Tennessee or knowledge about nurses who worked there. (See ECF No. 36-6.)

        This Court should ignore the out-of-state declarations. As detailed in Section I, the Court

 lacks personal jurisdiction over the claims of out-of-state nurses. The experiences of individuals

 over whom this Court lacks jurisdiction and who lack relevant personal knowledge are irrelevant

 to the conditional certification inquiry. See Chavira v. OS Restaurant Servs., LLC, et al., 2019 WL

 4769101, at *8 (D. Mass. 2019) (“Even if the Court were to consider the affidavits submitted by

 individuals who cannot opt-in to the putative collective action, only Plaintiff’s affidavit speaks to

 practices at Outback Steakhouse locations in Massachusetts.”).

        The only work experience potentially relevant to Canaday’s claims is work in Tennessee,

 and the only testimony on that point is her own declaration. (ECF No. 36-5.) Notably, that

 declaration says nothing about Canaday’s similarity to other Tennessee nurses.5 See, e.g., Heath

 v. Google Inc., 215 F. Supp. 3d 844, 857-58 (N.D. Cal. 2016) (“Heath does not even provide a

 single declaration beyond his own. Although this is not dispositive, it is persuasive.”); Eng-

 Hatcher v. Sprint Nextel Corp., 2009 WL 7311383, at *5 (S.D.N.Y. 2009) (denying conditional

 certification where plaintiff “attempt[ed] to impute her own limited experience to a nationwide

 class”). Absent more, Canaday shows nothing at all.

                2.      Plaintiff and the Other Home-Based Declarants Fail to Establish
                        Anything About the Day-to-Day Duties of Other Individuals
        Canaday’s declarations also are critically deficient because they offer no basis to conclude

 that the declarants have personal knowledge about the duties or experiences of any of the numerous

 individuals who she seeks to include in this case. If anything, they undercut any such presumption.

        The purported glue binding Canaday’s claim and experiences to hordes of putative


 5
  This Court should not allow Canaday to file additional declarations with her reply as they would
 be untimely, prejudicial, and improper. Canaday was fully aware of Anthem’s personal jurisdiction
 argument; indeed, she addressed it in her opening brief. (Pl.’s Mem. at 12-13.)



                                                  10
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 13 of 24                      PageID 333



 plaintiffs across the country is each declarant’s assertion that, based on “personal knowledge,

 observations, and experiences,” they “believe that other” nurses, seemingly irrespective of job title

 or location, “perform similar job duties as [they] do and also do not receive overtime pay.” (Pl.’s

 Decls. ¶ 15 (same para. for all.)) But belief is not knowledge. And the declarations lack the latter.

 They never, for instance, say when or where the declarants observed other nurses carrying out their

 duties. That’s not surprising given that eight of the nine declarants worked from home. (Id. at ¶ 3.)

        Declarations supporting conditional certification “must...be based on personal knowledge

 and seem reasonably likely to reflect information that the employee would have learned in the

 course of his or her employment.” Medley v. S. Health Partners, Inc., 2017 WL 3485641, at *7

 (M.D. Tenn. 2017); see also White v. MPW Indus. Servs., 236 F.R.D. 363, 369 (E.D. Tenn. 2006)

 (“[A]ffidavits submitted at the notice stage must be based on...personal knowledge...otherwise,

 [they] would not be any more probative than the bare allegations in the complaint, and the

 requirement of factual support would be superfluous.”).

        Canaday’s declarations do not establish that the declarants have personal knowledge about

 the many other current and former nurses she seeks to involve in this lawsuit. They suggest instead

 that the declarants know little about putative collective members. Only one of the nine declarants,

 Jean Elmore, purports to have worked in an “Anthem office.” The others worked from home. (Pl.’s

 Decls. ¶ 3 (same para. for all).) That some claim to have initially trained with other nurses, and

 some name-drop, does not establish personal knowledge of similarities in day-to-day duties among

 putative plaintiffs. Tyler, 2016 WL 2344229, at *4 (finding “training materials” did not support

 conditional certification, nor did testimony that putative plaintiffs “completed the same training”).

                3.      Online Job Postings Do Not Evidence a Common Unlawful Policy or the
                        Similar Situation of All Putative Plaintiffs
        In addition to irrelevant declarations, Canaday papers the docket with 70 pages of online

 job postings. These, she concludes without analysis, show that Anthem misclassified all nurses



                                                  11
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 14 of 24                       PageID 334



 working anywhere across the country in the Utilization Review Nurse, Medical Management

 Nurse, Nurse Reviewer, and Nurse Reviewer Associate job families.

        Canaday’s reliance on job postings is an improper attempt to have it both ways. The

 postings list duties that Canaday and the other declarants suggest they did not perform. For

 instance, the Nurse Medical Management I posting states that the role is responsible for, among

 other things, “assessing the medical necessity” of various services, “steering members to

 appropriate providers, programs or community resources,” “collaborat[ing] with providers to

 assess members’ needs for early identification of and proactive planning for discharge,” and

 “facilitat[ing] member care transition through the healthcare continuum....” (ECF No. 36-9 at 3.)

 In her declaration, however, Canaday says nothing about assessing anything, collaborating with

 anyone, or planning in any regard. If Canaday concedes that the postings accurately describe her

 role, then she should withdraw her sworn declaration, which paints the picture of a far narrower

 and more routine job. If, however, she disputes the postings’ accuracy, then she cannot at the same

 time rely on them as purported evidence of duties that she and all others uniformly performed.

        The reality, of course, is that the job postings do nothing to advance Canaday’s burden.

 They do not reflect an unlawful policy that binds her to anyone else, nor do they describe how or

 to what extent any given nurse performs any listed (or unlisted) duties, which is central to the claim

 that she and others were misclassified. If job postings sufficed to warrant conditional certification,

 then the relevant standard would be reduced from lenient to imaginary. This sort of “evidence”

 does nothing to nudge the conditional certification needle and should be disregarded. See Tyler,

 2016 WL 2344229, at *4 (“Taco Bell’s job description, training materials, corporate policies, and

 compensation method for [exempt managers] do not support conditional certification because

 the[y] facially comply with the FLSA.”); Ratcliffe, LLC, 2019 WL 3857979, at *2 (holding that

 job posting proffered in support of plaintiff’s conditional certification motion was “not evidence



                                                  12
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 15 of 24                    PageID 335



 of Defendant requiring [exempt mangers] to engage in primarily non-managerial duties”).

        B.      Conditional Certification is Improper Because Plaintiff Fails to Show a
                Common and Unlawful Policy or Plan That Binds the Proposed Collective
        It is Canaday’s burden to adduce facts showing that she and the putative collective

 members were subject to a common policy or plan that violates the FLSA. Her failure to do so is

 yet another reason that her motion should be denied.

        At the most basic level, Canaday claims she is similarly situated to each member of the

 legion of nurses she purports to represent because Anthem incorrectly classified them as exempt.

 “Merely being classified as exempt,” however, does not violate the FLSA and, thus, cannot bind a

 collective together. Oetinger v. First Residential Mortg., 2009 WL 2162963, at *3 (W.D. Ky.

 2009). Indeed, the FLSA contains a multitude of potentially relevant exemptions. One of them, in

 fact, plainly states that “registered nurses who are registered by the appropriate State examining

 board generally meet the duties requirements for the learned professional exemption.” See 29

 C.F.R. § 541.301(e)(2). Canaday and the testifying opt-ins are all RNs. (Smith Decl. ¶ 8.)

        Against that backdrop, the classification of registered nurses as exempt cannot, standing

 alone, qualify as an unlawful policy or practice justifying an FLSA collective action. See, e.g.,

 Oetinger, 2009 WL 2162963, at *3 (“[C]ompanies may indeed apply company-wide policies to

 their employees, but these policies must cause the alleged FLSA violation for the policy to be

 considered as a factor in determining whether employees are ‘similarly situated’ for purposes of

 bringing a collective action.”). There has to be something more, and that something more has to

 be both unlawful and common to the entirety of the putative collective.

        Canaday’s evidence amounts to something less—it does not establish an illegal practice

 with respect to any one individual, much less the entire putative collective. The job postings do

 not support certification because they do not, on their face, violate the FLSA. See Tyler, 2016 WL

 2344229, at *4; Caballero v. Kelly Servs., 2015 U.S. Dist. LEXIS 137475, at *12-13 (S.D. Tex.



                                                13
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 16 of 24                     PageID 336



 2015) (“Similar job descriptions are insufficient to support allegations of a defendant employer’s

 unwritten national policy regarding overtime timekeeping practices.”)

        The same goes for the declarants’ vague, cookie-cutter testimony. Take, for example, the

 form declaration of Opt-In Plaintiff Winifred Midkiff, a registered nurse. (Doc. 36-6 at 20.) Even

 if the Court accepts her testimony as true, it establishes only that:

     1. She “primarily worked [from] home” as a Medical Management Nurse II. (Id. ¶¶ 2-3.)
     2. She did not provide “‘bed-side’ nursing in a clinical setting.” (Id. ¶ 4.)
     3. She “review[ed] medical authorization requests submitted by healthcare providers against
        pre-determined guidelines and criteria,” with a focus on inpatient requests for Amerigroup,
        an Anthem subsidiary. (Id. ¶¶ 5-6.)
     4. She had authority to approve requests that she determined met guidelines. For any that did
        not, she referred the request to the Medical Director, who is a doctor. (Id. ¶ 8.)
     5. She “used Anthem’s electronic case management system, standardized guidelines and
        criteria, and Anthem’s policies and procedures.” (Id. ¶ 7.)
     6. She was held to “productivity goals and quotas” and “regularly tested” on “the criteria in
        the guidelines and [her] ability to apply [them] consistently.” (Id. ¶ 9.)
     7. She was “paid a salary,” “treated as ‘exempt,’” and “worked in excess of 40 hours” but
        “did not receive overtime pay…” (Id. ¶¶ 10-13.)
     8. She “trained with other Nurse Medical Management IIs when Defendant trained [her] to
        do her job” and observed “she was being trained on the same topics….” (Id. ¶ 14.)
     9. She “believe[s] that other[s]” in her title, including seven individuals she names,
        “performed similar job duties…and also did not receive overtime pay.” (Id. ¶ 15.)

        Even if taken as true, this does not establish that Midkiff was misclassified pursuant to an

 unlawful policy or plan. What Midkiff speaks to does not disqualify her from applicable

 exemptions like the professional6 or administrative exemption.7 For instance, nothing in the former


 6
  The professional exemption applies to salaried employees whose primary duty requires advanced
 knowledge in a field of science or learning customarily acquired by a prolonged course of
 specialized intellectual instruction. See 29 C.F.R. § 541.300; id. at § 541.301(e)(2) (“Registered
 nurses…generally meet the duties requirements for the learned professional exemption.”).
 7
  The administrative exemption applies to salaried employees whose primary duty is office or non-
 manual work directly related to the management or general business operations of the employer or



                                                   14
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 17 of 24                      PageID 337



 exemption, which expressly applies to registered nurses, limits the exemption to “bed-side” care.

 See 29 C.F.R. § 541.301(e)(2). Nor does Midkiff’s claim that she used guidelines or received

 training for assessing requests for inpatient treatment requests reflect an unlawful practice. See 29

 C.F.R. § 541.704 (using “guidelines or other established procedures containing or relating to

 highly technical, scientific…or other similarly complex matters that can be understood or

 interpreted only by those with advanced or specialized knowledge or skills” does not jeopardize

 exempt status); see also Tyler, 2016 WL 2344229, at *4 (finding that “training materials [and]

 corporate policies” did not support conditional certification, nor does testimony that putative

 plaintiffs “completed the same training, were subject to the same guidelines, received the same

 benefits, and had ‘pretty [much] the same’ responsibilities and accountabilities”).

        Midkiff’s testimony—and the near-identical testimony of the other eight declarants—is

 also notable for what it does not say. She never says, for example, that she exercised no discretion

 or judgment when assessing medical files, a key inquiry under the above-mentioned exemptions.

 Nor does she testify that her training as a registered nurse was unnecessary to her job, which is of

 natural importance to the professional exemption. Indeed, Midkiff and the other eight

 doppelganger declarants say nothing about their judgment or training—they instead ask this Court

 to draw inferences and make assumptions (and then to extrapolate those inferences and

 assumptions across Canaday’s massive and diverse proposed collective).

        At bottom, Canaday presents no evidence that she or any other declarant was misclassified

 under the FLSA, much less that each nurse in her proposed collective was misclassified for the

 same reason. “While the burden for conditional certification is low, it requires some showing that

 other[s] may have been similarly misclassified.” Tyler, 2016 WL 2344229, at *5. Because Canaday


 its customers and whose primary duty “includes” the exercise of discretion and independent
 judgment with respect to significant matters. See id. at § 541.200.



                                                  15
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 18 of 24                       PageID 338



 fails to establish a sound basis for her claim that all nurses in her proposed collective were

 misclassified pursuant to a common unlawful policy or plan, conditional certification is improper.

        C.      Conditional Certification is Improper Because Plaintiff and the Putative
                Plaintiffs Are, in Fact, Not “Similarly Situated” to One Another
        Not only does Canaday rely on fatally deficient evidence and fail to demonstrate a common

 unlawful plan to bind her proposed collective together, her attempt to homogenize herself, the opt-

 in plaintiffs, and the several thousand individuals comprising the collective falls flat. The evidence

 reveals, in fact, critical dissimilarities among those putative collective action members.

        While the nine declarations Canaday relies on are boilerplate, the few deviations among

 them highlight that even the declarants are not as similar to one another as Canaday suggests. For

 example, the declarants worked on numerous different plans. While Canaday worked on a plan

 servicing Tennessee Medicaid members of TennCare, Opt-In Plaintiffs Bishop and Gainey

 conducted utilization reviews for members of HealthLink and BlueCross BlueShield, respectively.

 (ECF No. 36-5 at 2; ECF No. 36-6 at 1 and 9.) By contrast, Opt-In Leflore conducted reviews for

 “members of Integrated Health Model plans.” (ECF No. 36-6 at 15.) As noted in the Factual

 Background section and in Anthem’s supporting declarations, plans differ with respect to the

 benefits offered, guidelines applied, applicable regulations, and in various other regards.

        Further, Canaday’s declarations reveal subtle but important variations in the types of

 benefits and services for which the nine declarants conducted medical necessity reviews. For

 example, while Canaday and Opt-In Maas “review[ed] prior authorization requests for outpatient

 healthcare benefits and/or services,” Opt-In Midkiff “primarily reviewed requests for inpatient

 healthcare benefits” and opt-in Vialpando “reviewed Medicare supplement plan requests for

 emergency inpatient healthcare benefits.... ” (ECF No. 36-5 at 2; ECF No. 36-6 at 18, 21, and 23.)

 By contrast, Opt-In Bishop “review[ed] requests for inpatient healthcare benefits and/or services,

 medical service tests, and [d]urable [m]edical [e]quipment requests.” (ECF No. 36-6 at 3.)



                                                  16
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 19 of 24                      PageID 339



        These differences are not trivial. Acute in-patient reviews, for example, use different

 guidelines than specialty benefits. (Linscott Decl. ¶¶ 17-18.) And maternal-child reviews bear no

 relation medically to reviews handled by a subacute team member dealing with nursing homes, to

 say nothing of the inpatient team dealing with neo-natal intensive care admissions. (Thompson

 Decl. ¶¶ 10-11; see also id. ¶ 23 (“Adult care reviews differ from maternal-child reviews.”).)

 Indeed, “different subgroups of UM nurses use different guidelines to assess the medical necessity

 of requests made in different medical subject matter areas.” (Id. ¶ 18.) “[E]ven within a given

 subgroup, certain procedures or reviews call for a nurse to reference a specific guideline that other

 nurses on the team are not regularly consulting.” (Id.)

        Compounding those differences are variations in regulations that apply to a given review.

 Those vary by type of plan (Medicare vs. Medicaid vs. commercial), and the nature of the service

 being reviewed. An acute in-patient hospital admission review for a Medicare patient must be

 completed within 24-hours, for example, while a review for some durable medical equipment

 might be able to wait up to seven days. (Pegg Decl. ¶ 6 (attached as Ex. H.)

        These differences disprove Canaday’s claims that the registered nurses she would represent

 are similarly situated under the FLSA. Specifically, she suggests repeatedly that she and these

 thousands of other nurses all conducted medical necessity reviews, used the same systems,

 followed the same guidelines and criteria, and received the same training. (Pl.’s Mem. at 5, 9.) The

 declarants do not testify to how much time each spent on these reviews or specify what, if any,

 other duties each performed. (See Pls.’ Decls.) Not one of them identifies the specific guidelines,

 criteria, policies, or procedures used, specifies the manner or frequency of their use, or addresses

 the impact any had on a nurse’s exercise of clinical judgment. (Id.)

        Canaday’s decision to overlook these details is unsurprising. As detailed in Section III of

 the Factual Background section, supra, the evidence reflects that nurses across her putative



                                                  17
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 20 of 24                          PageID 340



 collective use different systems, assess different criteria, and are subject to varying levels of

 supervision based on myriad variables, such as the direct employers for which they work, the plans

 they support, the reviews they specialize in, and the setting in which they work. (Compare

 Bettencourt Decl. ¶ 25, with Thompson Decl. ¶ 29 (nurses in Massachusetts working for UniCare

 use a different system than Tennessee nurses conducting reviews for Amerigroup Ameriadvantage

 Medicare customers)). And, as Canaday’s supervisor explains, nurses responsible for in-patient

 medical necessity reviews use different guidelines than nurses tasked with sub-acute reviews.

 (Thompson Decl. ¶ 18.) Icing the cake of differences, each nurse’s level of supervision varies

 depending, at least in part, on whether they work from home. (See generally Dunn Decl. ¶ 18.)

         These differences matter, which is why Canaday looks past them by describing the

 experiences of the nine testifying plaintiffs only at a miles-high level—a level at which she might

 falsely insinuate that using any guideline is equivalent to using the same guideline; that being held

 to any productivity goals is equivalent to being held to the same goals; that receiving any training

 is equivalent to receiving the same training; and that performing any type of medical necessity

 review is equivalent to handling the same reviews. In other words, Canaday attempts to prove

 similarity by ascending as high as it takes to surpass obvious differences across her proposed

 nationwide collective so that its members blend together. There is no reason to turn a blind eye to

 the realities of the positions at issue solely in the name of conditional certification.8



 8
   Similar realities doomed the plaintiffs’ class action claims in Ruggles v. WellPoint, Inc., 272
 F.R.D. 320 (N.D.N.Y. 2011), a case filed by Canaday’s counsel on behalf of a putative class of
 allegedly misclassified registered nurses against WellPoint, Inc., before it became Anthem. (Pl.’s
 Mem. at 11.) After discovery on class-related issues, the court denied Rule 23 class certification,
 finding “important variation” on issues critical to the exemption analysis, “such as what activities
 a nurse engages in, whether such work requires advanced knowledge in a field of science or
 learning, what guidelines or tools a nurse employs, how often she consults them, and in what
 manner she does so,” as well as “the amount of time spent performing exempt work;
 [and]…relative freedom from direct supervision….” Id. at 339.



                                                   18
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 21 of 24                          PageID 341



            In sum, Canaday fails to demonstrate that she is similarly situated with the current opt-in

 plaintiffs or the several thousand non-party individuals comprising her putative collective. The

 evidence reflects, in fact, that they are different with respect to the very traits that Canaday claims

 bind them together. This, combined with Canaday’s failure to demonstrate a common unlawful

 policy or plan tying her putative collective together, provides ample reason to deny her motion.

 IV.        In the Event That This Court Authorizes Notice (Which it Should Not), it Should
            Reject Plaintiff’s Proposed Notice and Invasive Method for Distributing It
            “In exercising the discretionary authority to oversee the notice-giving process, courts must

 be scrupulous to respect judicial neutrality. To that end, trial courts must take care to avoid even

 the appearance of judicial endorsement of the merits of the action.” Hoffmann-La Roche, 493 U.S.

 at 174. The content and distribution plan for the notice Canaday proposes (ECF No. 36-3) breaches

 this well-established maxim and is misleading, one-sided, and improper. For example:

           Canaday’s proposal to send notice four times—First Class Mail, email, posting on
            Anthem’s intranet/dashboard, and a reminder—is intrusive, redundant, and risks the
            appearance of Court-endorsed pressure to join. One First Class Mail mailing suffices.9
           Canaday’s request to send a reminder notice is unnecessary and runs the risk of suggesting
            judicial encouragement to join. Courts routinely deny requests to send reminders.10
           Adorning the notice with the full case caption risks implying Court-endorsement of
            Canaday’s claims. It should be deleted.11
           Canaday’s proposed notice fails to inform potential plaintiffs of the realities of litigation,
            e.g., they may have to answer written discovery, sit for a deposition, and appear for trial.
            This is essential to allow them to make an informed decision about whether to join.12


 9
   Lindberg v. UHS Lakeside, 761 F. Supp. 2d 752, 765 (W.D. Tenn. 2011) (“In FLSA cases, first-
 class mail is generally considered to be the ‘best notice practicable’….”); Mathews v. ALC Partner,
 2009 WL 2591497, at *9 (E.D. Mich. 2009) (other methods “unnecessary and unduly intrusive”).
 10
    See, e.g., Knispel v. Chrysler Group LLC, 2012 WL 553722, at *7-8 (E.D. Mich. 2012)
 (“[R]eminder notice is unnecessary. The purpose of the notice is to inform potential opt-in[s] of
 their rights. Once they receive that information, it is their responsibility to act as they see fit.”).
 11
      Id.
 12
    See, e.g., Ganci v. MBF Inspection Servs., Inc., 2016 WL 5104891, at *7 (S.D. Ohio 2016)
 (“[T]he notice shall include a short statement that opt-in plaintiffs may be required to participate



                                                     19
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 22 of 24                       PageID 342



         Likewise, the notice fails to advise recipients that costs may be assessed against them if
          Anthem prevails. This information is essential to informed decision-making.13

         Canaday’s proposed collective includes the catch-all phrase, “similar job titles who were
          paid a salary and treated as exempt….” This is vague, and the Court should reject it.14
          These are just a few of Anthem’s objections. In the event that this Court grants Canaday’s

 motion, it should reject her proposed notice and proposed plan for distributing it and direct the

 parties to propose a mutually agreeable notice and plan within 30 days of the Court’s Order.15

                                           CONCLUSION
          For the reasons detailed above, this Court should deny Plaintiff’s Motion for Conditional

 Certification. Should the Court grant the motion, it should direct the parties to work together to

 draft a fair and neutral notice, consent form, and process for distributing the same.

 Date: October 16, 2019 (CDT)                      Respectfully submitted,
                                                   SEYFARTH SHAW LLP
                                                   s/ Brett C. Bartlett
                                                   Brett C. Bartlett
                                                   Georgia Bar No. 040510
                                                   bbartlett@seyfarth.com
                                                   Kevin M. Young
                                                   Georgia Bar No. 183770
                                                   kyoung@seyfarth.com
                                                   Jade M. Gilstrap
                                                   Georgia Bar No. 992400
                                                   jgilstrap@seyfarth.com
                                                   SEYFARTH SHAW LLP

 in written discovery and that they may be required to appear for deposition and/or trial.”).
 13
    See, e.g., Whitlock v. Sevier Cnty., 2019 WL 2744195, at *1 (E.D. Tenn. 2019) (“Because
 Plaintiffs’ proposed notice does not include a warning regarding the possibility that they may be
 liable for Defendant’s defense costs if this suit is unsuccessful, the Court rejects [it].”); Stephens
 v. Sopapillas, LLC, 2019 WL 1460878, at *6 (M.D. Tenn. 2019) (same).
 14
   See e.g., Rogers v. Webstaurant, Inc., 2018 WL 4620977, at *2 (W.D. Ky. 2018) (“Regarding
 other employees in ‘any other non-exempt position,’… [plaintiff] has provided insufficient factual
 support to merit conditional certification for such a catch-all class.”); Guzelgurgenli v. Prime Time
 Specials Inc., 883 F. Supp. 2d 340 (E.D.N.Y. 2012) (rejecting “persons in similar positions”).
 15
   If the Court does not order the parties to proceed in this manner, then Anthem requests the
 opportunity to address in more detail the inadequacies of the proposed notice and process.



                                                  20
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 23 of 24        PageID 343



                                       1075 Peachtree St. NE, Suite 2500
                                       Atlanta, Georgia 30309-3958
                                       Telephone: (404) 885-1500
                                       Facsimile: (404) 892-7056
                                       COUNSEL FOR DEFENDANT




                                       2
Case 1:19-cv-01084-STA-jay Document 53 Filed 10/16/19 Page 24 of 24                    PageID 344



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE

 LAURA CANADAY, individually and on     )
 behalf of all others similarly situated,
                                        )                Case No. 1:19-CV-01084-STA-JAY
                                        )
             Plaintiff,                 )
                                        )
       v.                               )
                                        )
 THE ANTHEM COMPANIES, INC.,            )
                                        )
             Defendant.                 )
 _______________________________________)
                                CERTIFICATE OF SERVICE
        I certify that on October 16, 2019 (CDT), I caused a true and correct copy of the foregoing

 Defendant’s Response to Plaintiff’s Motion for Conditional Certification and Court-

 Authorized Notice to be served on the following attorneys of record via email:

                                      Rachhana T. Srey
                                        srey@nka.com
                                        Neil Pederson
                                     npederson@nka.com
                                       4600 IDS Center
                                    80 South Eighth Street
                                 Minneapolis, Minnesota 55402


                                                     s/ Brett C. Bartlett
                                                     One of Counsel for Defendant
